                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

KUSHAWN MILES, #237011,                       )
                      Plaintiff,              )
                                              )     No. 2:18-cv-220
-v-                                           )
                                              )     Honorable Paul L. Maloney
CRYSTAL BIGGER, et al.,                       )
                          Defendants.         )
                                              )

                                    JUDGMENT

       In accordance with the order entered on this date (ECF No. 39), and pursuant to

Fed. R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

IT IS SO ORDERED.

Date: March 6, 2020                                 /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
